Citation Nr: 1010082	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-28 306	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right lower extremity peripheral vascular 
disease and neuropathy, status post right leg amputation.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left lower extremity peripheral vascular 
disease and neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision on behalf of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a September 2007 VA Form 9 the 
Veteran expressed his desire for an appellate review limited 
to the present issues.  In October 2009, the Veteran 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in January 2005 and June 
2005.  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  
38 C.F.R. § 3.159(c).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends, in essence, that he has 
additional right and left lower extremity disabilities as a 
result of a series of VA medical decisions from April 2001 to 
April 2004 involving treatment for his peripheral vascular 
disease.  He claims that he was taken off Coumadin in April 
2001 in association with a scheduled colonoscopy and that he 
subsequently developed complications and additional lower 
extremity disabilities.  In support of his claim the Veteran 
noted that a December 2001 VA vascular surgery clinic report 
stated he had a "fiasco" in April when he stopped Coumadin 
for a colonoscopy and was denied hospitalization for 
heparinization.

The Board notes that in correspondence dated in June 2005 the 
Veteran also reported that a November 20, 2000, VA treatment 
report stated "[h]e is currently not really interested in 
surgery (he is also on coumadin and would need to be done 
through a heparin window)."  A copy of that report is not 
included in the present record and the Board finds that a 
complete copy of all of the Veteran's pertinent VA treatment 
records for the period from November 2000 to April 2004 
should be obtained and associated with the claims file.  

A January 2007 VA examination report noted that there was no 
"clear recommendations in the literature that bridging 
therapy with IV heparin is useful or needed in this 
situation, so the decision to not admit for IV heparin does 
not indicate malpractice."  The examiner noted, however, 
that it was "concerning" that the Veteran's symptoms of 
increased left leg pain and decreased pulse did not prompt 
referral back to vascular surgery prior to his scheduled 
appointment in November 2001.  It was further noted that 
"[w]hile more prompt referral back to Vascular Surgery would 
have been appropriate, there is no indication that a VA 
provider was negligent in doing this, or that a more prompt 
exam would have changed the subsequent course of the 
disease."  The Board notes that the January 2007 VA examiner 
cited no specific medical authority in support of the 
provided opinion, nor is it clear what evidentiary standard 
was considered for the examiner's finding that VA action did 
not "indicate malpractice."  In light of the apparent 
inconsistent evidence of record concerning the Veteran's need 
for heparin therapy, the Board finds that an additional 
medical opinion is required.

VA regulations provide that benefits under 38 U.S.C. 1151(a) 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2009).  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain copies of 
the Veteran's complete VA medical 
records dated from November 2000 to 
April 2004.  

2.  Thereafter, the Veteran's claims 
file should be reviewed by an 
appropriate VA specialist for an 
opinion as to whether any additional 
right and left lower extremity 
disabilities were either incurred or 
aggravated as a result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in furnishing 
treatment from April 2001 to April 
2004.  If the examiner finds that any 
additional disability was a result of 
continuance or natural progress of a 
disease or injury for which the care, 
treatment, or examination was 
furnished, opinions should be provided 
as to whether VA's failure to timely 
diagnose and properly treat the disease 
or injury proximately caused the 
continuance or natural progress.  The 
complete rationale for all opinions 
expressed should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

